DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 		Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-7  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 10,571,665. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader then and fully encompassed by the claims of the patents as follows:
Current Application
US 10,571,665

Claim 1
Claim 1

Claim 2
Claim 3

Claim 3
Claim 4

Claim 4
Claim 5

Claim 5
Claim 6

Claim 6
Claim 7

Claim 7
Claim 9




Double Patenting

Claims 8-20 are directed to the same invention as that of claims 10-22 of commonly assigned patent number US 10,571,665. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.
 		Allowable Subject Matter
Claims 1-7 are allowed pending the approval of the Terminal disclaimer.
 	Regarding claim 1: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 1 that includes, “wherein the AF mechanism is configured to move the Tele lens along the Tele lens symmetry axis and wherein the AF mechanism has a height not exceeding the Tele lens module height.”
	Regarding Claims 2-5: claims 2-5 depend from claim 1 and therefore are allowed as well.
	Regarding claim 6: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 6 that includes, “the lens including a group of N lens elements L1 to LN in order from an object side to an image side and having a lens symmetry axis along a second optical path positioned substantially perpendicular to the first optical path, the N lens elements designed to have a diameter substantially not exceeding AD, wherein CMH < (1.25 x (1mm + AD)) in millimeters, and wherein an auto-focus (AF)-29chanism with an AF mechanism height not exceeding H is configured to move the lens along the lens symmetry axis.”
	Regarding Claim 7: claim 7 depends from claim 6 and therefore is allowed as well.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

 	YOSHINO (US 2014/0300799 A1) teaches when the movable lens is positioned in the vicinity of the TELE end, only the lens positions D to F and the image heights x'_D to x'_F 
corresponding thereto may be stored in the memory 373, and the focus control section 330 perform the full-time AF operation while controlling the movable lens 240 within the above range (see paragraph 0115).
	Hashimoto (US 2015/0070783 A1) teaches the imaging lenses according to the preferred embodiment of the present invention realize an imaging lens system which 
provides a wide field of view of nearly 80 degrees and relatively high brightness with an F-value of 2.4 to 2.6 and which, when the entire imaging lens is extended for autofocusing, corrects aberrations properly in both imaging of an object at infinity and imaging of an object at close range.  In addition, the ratio of total track length TTL to maximum image height ih 
(TTL/2ih) is 0.8 or so, offering a compact lens system (see paragraph 0160).
	Narayanswamy (US 2016/0381260) teaches the multi-camera system, such as shown in FIG. 3, has three characteristics. First, the geometric relationship between the multiple apertures is reliable and repeatable, with a tolerance of 500 microns and that this geometric relationship can be held rigidly over the long term. Second, the photometric response of the multiple apertures are consistently close, or substantially the same(see paragraph 0021).


Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697